DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Status of Claims
Claims 1 and 3-8 are pending.  Claim 2 is canceled.  Claims 1, 3-8 are amended.  Claims 1 and 3-8 are examined on their merits in light of the elected species of ethyl perfluorobutyl ether as the fluorinated compound, glycerin as moisturizing agent, acrylate copolymers as gelling agent and non-woven web as type of mask sheet. 


Previous Rejections
            Rejections and/or objections not reiterated from previous office actions are hereby withdrawn as are those rejections and/or objections expressly stated to be withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.   


Rejections Withdrawn 

Claim Rejections - 35 USC § 103



Rejections Maintained


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.     
The rejection of claims 1 and 3-8 under 35 U.S.C. 103 as being unpatentable over Choi et al. KR 10-2015-0108611 (9/30/2015)(9/20/2019 IDS) in view of Kim et al. KR 10-2013-0035325 (4/9/2013)(9/20/2019 IDS), Hasenoehrl et al. US 2004/0242097 (12/2/2004) and CN102793655 (11/28/2012) is maintained.      

Choi et al. (Choi) teaches a mask sheet type cosmetic composition for use in cleansing.  (See Abstract).  Choi teaches that the ingredients of a fluorine compound have a self-foaming function which reads on the fluorinated compound as a self-foaming agent in instant claim 1.  (See Abstract and claim 1).  Choi  teaches that it has a cleansing, detoxification, enhancing skins elasticity, skin health enhancement and moisturizing effects for skin.  (See Abstract and [0018]-[0020]).  This reads on the skin moisturizing and skin cleansing and wrinkle treating (in terms of increasing skins elasticity) and lightening effects called for in instant claim 3.  
Choi teaches that the fluorine compound can be ethyl perfluorobutyl ether as called for in instant claim 5.  Ethyl perfluorobutyl ether is a fluorine compound as called for in instant claim 1.  Choi teaches that the fluorine compounds can be present in an 
Choi teaches an acrylate copolymer as a gelling agent which is present in an amount of about 0.01 to 5 wt%. (See Choi claims 3 and 6).   Acrylate copolymer is the elected species and is called for in instant claim 7.  0.01 to 5 wt% overlaps exactly with the 0.01 5 wt% of a gelling agent called for in instant claim 4.  
Choi teaches a moisturizer of glycerin as called for in instant claim 6 and teaches that the moisturizer is present in an amount of about 1 to about 10% wt. (See Choi claims 3 and 7). 1 to about 10% wt overlaps with the 1-20 wt% of a moisturizing agent called for in instant claim 4.  Choi teaches that there can be about 30 to 98 wt% purified water. (See Choi claim 3).  30 to 98 wt% purified water overlaps with 55 to 90 wt% of purified water called for in instant claim 4.
Choi does not teach saponin. Choi teaches a web but does not expressly teach a non-woven web.  Choi teaches that surfactants are optional but does not expressly teach an embodiment without a surfactant.  These deficiencies are made up for with the teachings of Hasenoehrl et al., Kim et al. and CN102793655.
Hasenoehrl teaches an article that contains a fibrous, non-woven web and having a personal care composition associated with this web. The present invention relates to disposable, personal care articles useful for cleansing and/or treating the skin. (See Abstract and [0002]).  Hasenoehrl teaches that a non-woven web is very useful for cleansing and treating skin and particularly suitable for a disposable article. (See [0006]).  A non-woven web is called for in instant claim 8.  

In addition to flexibility, the fibrous non-woven web provides advantages when combine with a cleansing or treatment composition in the form of the combined action of the fibrous non-woven web and a treatment or cleansing composition in terms of highly desirable in addition to providing a surface which can advantageously feel soft or textured, provide unique cleansing, exfoliating, treating and/or lathering benefits when combined with treatment compositions of the present invention. See [0128]).  
Kim et al. (Kim) teaches a cosmetic composition for skin that contains saponin derived from the root of Cameliia sinensisas as the active ingredient. (See Abstract and claim 1).  Kim teaches that the saponin in the cosmetic composition has an excellent skin conditioning effect including preventing signs of skin aging, whitening skin and increasing skin moisturizing effect. (See Abstract).  Examples 1 and 2 on pages 12 and 13 of the machine translation of Kim show a composition with no surfactants.  The absence of surfactants is called for in instant claim 1.  
CN102793655 teaches a cosmetic mask containing snail mucus extract that is meant to be applied to the face or skin and left on the skin to be absorbed. (See Abstract)(All references are to the enclosed English machine translation of CN102793655).  CN102793655 teaches that its mask has the ability to be absorbed 
It would have been prima facie obvious for one of ordinary skill in the art at the time the invention was made making the Choi mask sheet type composition to use a non-woven web as taught by Hasenoehrl in order to have a surface which can advantageously feel soft or textured, provide unique cleansing, exfoliating, treating and/or lathering benefits as taught by Hasenoehrl.  
It would have been prima facie obvious for one of ordinary skill in the art at the time the invention was made making the Choi mask sheet type composition to use only saponin as taught by Kim and no surfactants in order to have the significant effect on skin aging preventing, skin lightening, skin tone improvement and increased skin moisturization as taught by Kim. 
It would have been prima facie obvious for one of ordinary skill in the art at the time the invention was made making the Choi mask sheet type composition to include compositions with snail mucus that can be directly absorbed as taught by CN102793655 in order to have the significant effect on scar improvement, signs of aging prevention, skin lightening and increased skin moisturization as taught by CN102793655. 
With respect to the claim limitation of saponin as a self-foaming agent to allow formation of air bubbles, or the foaming of saponin, called for in instant claim 1, Choi in view of Kim, Hasenoehrl and CN102793655 teach a composition comprising saponin (the teaching of saponin is specifically taught by Kim).  Both the claimed composition and the Choi in view of Kim, Hasenoehrl and CN102793655 composition have the exact 



Response to Arguments
The comments filed September 27, 2021 have been considered and are found to be mostly unpersuasive.  
Applicants note the amendments to the claims to recite a “leave-on type cosmetic composition for a mask sheet” and note the support for the amendments in the specification and original claim 2.  
Applicants note that the term “leave-on type” was erroneously applied to the mask sheet, not the cosmetic composition.  Applicants also note the amended specification to correct the erroneous translation and a certified translation of KR 10-2017-0035254 which shows that the cosmetic composition described therein is of a leave-on type.  
Applicants argue that the cited art does not suggest all of the elements of the recited cosmetic composition, namely a saponin and a composition which comprises no chemical surfactant.  Specifically, Choi reports a cosmetic material that comprises a surfactant and does not comprise a saponin.  Applicants submit that Choi provides no guidance to either remove the surfactant or include a saponin.  

Hasenoehrl reports a fibrous nonwoven web that is designed to clean or deliver a therapeutic composition. Hasenoehrl does not disclose particular cosmetic compositions in general or saponin in particular.  
Zaihui reports a mask for applying snail mucus extract and does not disclose saponin or teach excluding surfactants.  
Applicants argue that the cited art does not suggest all of the elements of the recited cosmetic composition, so the cited art does not render the claimed composition obvious.   


teaches and exemplifies a composition which comprises no chemical surfactant.  The saponin reported therein that is used for anti-ageing, skin whitening and moisturizing does not need to be taught to be used for self-foaming.  The inclusion of saponin is powerfully motivated by its ability to be effectively used for anti-ageing, skin whitening and moisturizing – three different uses.  Kim teaches saponin derived from the root of Cameliia sinensisas as the active ingredient. (See Abstract and claim 1).  Kim teaches that the saponin in the cosmetic composition has an excellent skin conditioning effect including preventing signs of skin aging, whitening skin and increasing skin moisturizing effect. (See Abstract).  
It is well established that the prior art does not need to recognize the same problem as the Applicant.  In KSR Int' l Co. v. Teleflex Inc., 550 U.S. 398 (2007), the Supreme Court cautioned that, "[i]n determining whether the subject matter of a patent claim is obvious, neither the particular motivation nor the avowed purpose of the patentee controls. What matters is the objective reach of the claim. If the claim extends to what is obvious, it is invalid under § 103." Id. at 419. See also MPEP 2144(IV):  The reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem.  It is not necessary that In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006) (motivation question arises in the context of the general problem confronting the inventor rather than the specific problem solved by the invention); Cross Med. Prods., Inc. v. Medtronic Sofamor Danek, Inc., 424 F.3d 1293, 1323, 76 USPQ2d 1662, 1685 (Fed. Cir. 2005) (“One of ordinary skill in the art need not see the identical problem addressed in a prior art reference to be motivated to apply its teachings.”); In re Linter, 458 F.2d 1013, 173 USPQ 560 (CCPA 1972) (discussed below); In re Dillon, 919 F.2d 688, 16 USPQ2d 1897 (Fed. Cir. 1990), cert. denied, 500 U.S. 904 (1991) (discussed below).
Examples 1 and 2 on pages 12 and 13 of the machine translation of Kim show a composition with no chemical surfactants, that is still effective at inhibiting elastase and cosmetically active and effective.  Thus effective embodiments are taught and exemplified in Kim that do not comprise a surfactant.  Thus, there is proof that compositions without surfactants possess the powerful activity taught by Kim that would motivate a person of skill in the art to add saponin and exclude a surfactant from the composition of Choi.  In other words, surfactants are not necessary for an effective composition.    
Therefore, the cited art does teach and suggest all of the elements of the recited cosmetic composition and there is powerful motivation for the combination of the teachings (although this motivation is not addressed by Applicants), so the cited art does render the claimed composition obvious.   



Conclusion
No claims are allowed.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH CHICKOS whose telephone number is (571)270-3884.  The examiner can normally be reached on M-F 9-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on 571-272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SARAH  CHICKOS
Examiner
Art Unit 1619




/ABIGAIL VANHORN/Primary Examiner, Art Unit 1616